

115 S3291 IS: To reauthorize the New Jersey Coastal Heritage Trail Route, and for other purposes.
U.S. Senate
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3291IN THE SENATE OF THE UNITED STATESJuly 26, 2018Mr. Menendez (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the New Jersey Coastal Heritage Trail Route, and for other purposes.
	
		1.New Jersey Coastal Heritage Trail Route
 (a)ReauthorizationSection 6 of Public Law 100–515 (16 U.S.C. 1244 note) is amended— (1)by striking subsection (a);
 (2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; (3)in subsection (a) (as so redesignated by paragraph (2)), by striking under subsection (a) each place that it appears and inserting to carry out this Act; and
 (4)in subsection (b) (as so redesignated by paragraph (2)), by striking 2011 and inserting 2025. (b)Strategic plan (1)In general (A)Plan requiredNot later than 3 years after the date on which funds are first made available after the date of enactment of this Act to carry out Public Law 100–515 (16 U.S.C. 1244 note), the Secretary of the Interior shall prepare a strategic plan for the New Jersey Coastal Heritage Trail Route.
 (B)ContentsThe strategic plan shall describe— (i)opportunities to increase participation by national and local private and public interests in the planning, development, and administration of the New Jersey Coastal Heritage Trail Route; and
 (ii)organizational options for sustaining the New Jersey Coastal Heritage Trail Route. (2)Conforming amendmentSection 703(b) of the National Heritage Areas Act of 2006 (Public Law 109–338; 120 Stat. 1859) is repealed.